17‐0685‐cr 
     United States v. Gordon 
      
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                
                                       SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE 
     (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  TO  A 
     SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
                                                                                      
 1         At a stated term of the United States Court of Appeals for the Second Circuit, 
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
 3   City of New York, on the 31st day of January, two thousand eighteen. 
 4    
 5         PRESENT:  GUIDO CALABRESI, 
 6                          JOSÉ A. CABRANES, 
 7                          RAYMOND J. LOHIER, JR., 
 8                                                   Circuit Judges. 
 9         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10          
11         UNITED STATES OF AMERICA, 
12          
13                                          Appellee, 
14                                           
15                                  v.                                                   No. 17‐0685‐cr 
16                                                                                    
17         LAWFORD GORDON, 
18                                           
19                                          Defendant‐Appellant.   
20         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
            
            
21         FOR APPELLANT:                   Donald duBoulay, Law Office of Donald 
22                                          duBoulay, New York, NY.                   
23                                           
 1         FOR APPELLEE:                Brooke E. Cucinella and Anna M. Skotko, 
 2                                      Assistant United States Attorneys, for Geoffrey S. 
 3                                      Berman, Interim United States Attorney for the 
 4                                      Southern District of New York, New York, NY.     
 5          
 6         Appeal from a judgment of the United States District Court for the 

 7   Southern District of New York (Thomas P. Griesa, Judge). 

 8         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

 9   AND DECREED that the judgment of the District Court is AFFIRMED. 

10         Lawford Gordon appeals from a judgment of the District Court (Griesa, J.) 

11   convicting him of unlawful possession of a firearm in violation of 18 U.S.C. 

12   § 922(g)(1) and of the Armed Career Criminal Act of 1984 (“ACCA”), 18 U.S.C. 

13   § 924(e), and sentencing him principally to fifteen years of imprisonment and 

14   five years of supervised release.    Because Gordon did not raise his objections in 

15   the District Court, we review the District Court’s judgment for plain error.    See 

16   United States v. Doe, 741 F.3d 359, 364 (2d Cir. 2013); United States v. Danielson, 

17   199 F.3d 666, 671 (2d Cir. 1999).    We assume the parties’ familiarity with the 

18   facts and record of the prior proceedings, to which we refer only as necessary to 

19   explain our decision to affirm. 

20       1. Applicability of ACCA 

21         Gordon first argues that the District Court erred in concluding that ACCA 
                                                 2
 1   fixed a fifteen‐year mandatory minimum sentence for his conviction for unlawful 

 2   firearm possession.    He asserts that the prior New York State convictions 

 3   charged in his indictment do not qualify as “serious drug offenses,” 18 U.S.C. 

 4   § 924(e)(1), because they were subject to a maximum term of only nine years 

 5   when he was convicted, not the ten years required by ACCA, id. § 

 6   924(e)(2)(A)(ii).    As Gordon concedes in his reply brief, however, his prior 

 7   convictions—all class B felonies—were each punishable by a maximum term 

 8   greater than ten years when he was convicted if he was considered a recidivist.   

 9   Appellant Reply Br. 2–3.    Because Gordon had already been convicted of a class 

10   C drug felony in an earlier prosecution, the maximum term of incarceration for 

11   his State convictions was twelve years pursuant to an applicable recidivism 

12   enhancement.    See N.Y. Penal Law §§ 70.06, .70(1)(b), .70(3)(b)(i). 

13         Gordon objects that the maximum term of imprisonment for his State 

14   convictions was nine years unless the State court actually found that he was a 

15   recidivist.    Although he claims that no such finding is in the record, the 

16   judgments of conviction for Gordon’s three 2005 offenses make clear that the 




                                               3
 1   State court sentenced Gordon as a second felony offender.1    Accordingly, these 

 2   convictions qualified as “serious drug offenses” under ACCA, and the District 

 3   Court properly determined that Gordon was subject to a fifteen‐year minimum 

 4   sentence.    See United States v. Rodriquez, 553 U.S. 377, 382–83 (2008).

 5       2. Procedural Reasonableness 

 6         Gordon also challenges the procedural reasonableness of his sentence.   

 7   First, he asserts that the District Court did not calculate the applicable sentence 

 8   range under the United States Sentencing Guidelines.    On plain error review, 

 9   Gordon has failed to show that this purported error affected his substantial 

10   rights.    Because Gordon was subject to, and received, ACCA’s mandatory 

11   minimum sentence, there is no “reasonable probability that the error affected the 

12   outcome” of the sentencing proceeding.    United States v. Marcus, 560 U.S. 258, 

13   262 (2010). 

14         Second, Gordon asserts that the District Court did not adequately consider 

15   the sentencing factors specified in 18 U.S.C. § 3553(a).    We disagree.    “[W]e 

16   presume, in the absence of record evidence suggesting otherwise, that a 



     1We take judicial notice of these judgments of conviction pursuant to Federal 
     Rule of Evidence 201. 
                                               4
 1   sentencing judge has faithfully discharged her duty to consider the statutory 

 2   factors.”    United States v. Fernandez, 443 F.3d 19, 30 (2d Cir. 2006), abrogated on 

 3   other grounds by Rita v. United States, 551 U.S. 338 (2007). 

 4         Finally, Gordon asserts that the District Court did not adequately explain 

 5   its decision to impose the maximum period of supervised release permitted by 

 6   law.    Here, the record shows that the District Court considered Gordon’s 

 7   criminal history and hoped that Gordon would avoid another prison sentence 

 8   after serving his fifteen‐year term.    Under these circumstances, see United States 

 9   v. Cassesse, 685 F.3d 186, 192 (2d Cir. 2012), we are satisfied that the District 

10   Court “considered the parties’ arguments” and had “a reasoned basis for 

11   exercising its own legal decisionmaking authority,” United States v. Cavera, 550 

12   F.3d 180, 193 (2d Cir. 2008) (en banc) (quotation marks omitted).   

13         We have considered Gordon’s remaining arguments and conclude that 

14   they are without merit.    For the foregoing reasons, the judgment of the District 

15   Court is AFFIRMED. 

16                                           FOR THE COURT: 
17                                           Catherine O=Hagan Wolfe, Clerk of Court 




                                                5